Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History Summary
Claims 2, 12, 14-15, 17, 19-20, 22, 24-25, 27, and 29-30 are cancelled.
Claims 1, 11, and 21 are amended.
Claims 1, 3-11, 13, 16, 18, 21, 23, 26, and 28 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-11, 13, 16, 18, 21, 23, 26, and 28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Subject Matter Eligibility Criteria – Step 1:  
The claims recite subject matter within a statutory category as a process (claims 11, 13, 16, and 18), machine (claims 21, 23, 26, and 28), and article of manufacture (claims 1-10).  Accordingly, claims 1-20 are all within at least one of the four statutory categories.
Subject Matter Eligibility Criteria – Step 2A – Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test, the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims. MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts. MPEP 2106.04(a).
Representative independent claim 1 includes limitations that recite at least one abstract idea. Specifically, independent claim 1 recites:
1. (Currently amended) A non-transitory computer-readable medium for implementing an automated patient-driven living health biography, comprising instructions stored thereon, that when executed on a processor, perform the steps of:
-providing a graphical user interface (GUI) from a platform to a patient;
-receiving the patient’s autobiographical information and medical information via said graphical user interface (GUI) from the patient;
-assigning access and permission levels to the inputted information as specified by the patient; and
-automatically updating in real time the patient’s living health biography with continuous variable data derived from one or more wearable device configured to monitor one or more of the patient’s weight, height, vital signs, electrocardiogram (EKG or ECG), and wellbeing (quality of life survey(s));
-automatically timestamping the continuous variable data to provide an audit trail;
-receiving a request for patient information from a requestor;
-determining if the requestor is authorized to access the patient’s information; [[and]]
-wherein if the requestor is authorized then access is granted and the type and level of information that is provided is based on the patient-assigned access and permission levels; and
-providing reports and graphics to the patient that allow the patient to see their progress on health initiatives and trends in outcomes and generating prompts for patient input as to follow-up visits to save the patient from repeatedly completing new patient forms or retraining details.
	Examiner states submits that the foregoing underlined limitations constitute: “certain methods of organizing human activity” because the system manages relationships and levels of access to patient information (i.e. managing relationships).  
	Accordingly, the claim recites at least one abstract idea.
	Subject Matter Eligibility Criteria – Step 2A – Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether
the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP
§$2106.04(1D(A)(2), it must be determined whether any additional elements in the claim beyond
the abstract idea integrate the exception into a practical application in a manner that imposes a
meaningful limit on the judicial exception.  The courts have indicated that additional elements
merely using a computer to implement an abstract idea, adding insignificant extra solution
activity, or generally linking use of a judicial exception to a particular technological environment
or field of use do not integrate a judicial exception into a “practical application.” MPEP
§2106.05(1(A).
In the present case, the additional limitations beyond the above-noted at least one abstract
idea recited in the claim are as follows (where the bolded portions are the “additional
limitations” while the underlined portions continue to represent the at least one “abstract idea”):
1. (Currently amended) A non-transitory computer-readable medium for implementing an automated patient-driven living health biography, comprising instructions stored thereon, that when executed on a processor, perform the steps of:
-providing a graphical user interface (GUI) from a platform to a patient (using computers as mere tools to perform the abstract idea as noted below, see MPEP 2106.05(f); para. 25);
-receiving the patient’s autobiographical information and medical information via said graphical user interface (GUI) (using computers as mere tools to perform the abstract idea as noted below, see MPEP 2106.05(f); para. 25) from the patient (extra-solution activity as noted below, see MPEP 2106.05(g));
-assigning access and permission levels to the inputted information as specified by the patient; and
-automatically updating in real time (using computers as mere tools to perform the abstract idea as noted below, see MPEP 2106.05(f); para. 32) the patient’s living health biography with continuous variable data derived from one or more wearable device configured to monitor one or more of the patient’s weight, height, vital signs, electrocardiogram (EKG or ECG), and wellbeing (quality of life survey(s)) (mere field of use limitation as noted below, see MPEP 2106.05(h));
-automatically timestamping the continuous variable data to provide an audit trail;
-receiving a request for patient information from a requestor (extra-solution activity as noted below, see MPEP 2106.05(g));
-determining if the requestor is authorized to access the patient’s information; [[and]]
-wherein if the requestor is authorized then access is granted and the type and level of information that is provided is based on the patient-assigned access and permission levels; and
-providing reports and graphics to the patient that allow the patient to see their progress on health initiatives and trends in outcomes and generating prompts for patient input as to follow-up visits to save the patient from repeatedly completing new patient forms or retraining details (using computers as mere tools to perform the abstract idea as noted below, see MPEP 2106.05(f); para. 25).
	For the following reasons, the Examiner submits that the above-identified additional limitations, when considered as a whole with the limitations reciting the at least one abstract idea, do not integrate the above-noted at least one abstract idea into a practical application.
	Regarding the additional limitations of the processor, memory system, GUI, wearable device (claim 21), and instructions executable by the processor (claim 1), the Examiner submits that these limitations amount to merely using a computer or other machinery as a tool to perform the above-noted at least one abstract idea (para. 25 of the specification) (see MPEP 2106.05(f)).
	Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the limitations reciting the at least one abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole does not integrate the abstract idea into a practical application of the abstract idea. MPEP §2106.05(I)(A) and §2106.04(IID(A)(2).
For these reasons, representative independent claim 1 and analogous independent claims
11 and 21 do not recite additional elements that integrate the judicial exception into a practical
application. 
The remaining dependent claim limitations not addressed above fail to integrate the
abstract idea into a practical application as set forth below:
Claims 3, 13, 23: The claim specifies the wearable devices, which does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the use of at least one abstract idea is performed (see MPEP 2106.05(h)) and provides generic wearable devices used in generic way.
Claim 4: The claim specifies the GUI systems, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
Claim 5: The claim specifies GUI involving a drop-down menu and fillable forms, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
Claims 6, 16, 26: The claim specifies GUI including dashboards and dynamic graphics displaying information, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
Claim 7: The claim specifies generating custom records and reports, which does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the use of at least one abstract idea is performed (see MPEP 2106.05(h)).
Claims 8, 18, 28: The claim specifies the autobiographical information, which does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the use of at least one abstract idea is performed (see MPEP 2106.05(h)).
Claim 9: The claim specifies the life stats, which does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the use of at least one abstract idea is performed (see MPEP 2106.05(h)).
Claim 10: The claim specifies family history, which does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the use of at least one abstract idea is performed (see MPEP 2106.05(h)).
Thus, when the above additional limitations are considered as a whole along with the limitations directed to the at least one abstract idea, the at least one abstract idea is not integrated into a practical application. Therefore, the claims are directed to at least one abstract idea.
Subject Matter Eligibility Criteria – Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claims 8 and 12 do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as receiving patient’s information, updating in real time health biography, receiving a request for patient information, providing reports and graphics, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); assigning access and permission levels to inputted information, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv); timestamping the continuous variable data, e.g. electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii)).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 5-7, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, claims 5-6, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); claims 7 e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
	Therefore, whether taken individually or as an ordered combination, claims 1, 3-11, 13, 16, 18, 21, 23, 26, and 28 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-11, 13, 16, 18, 21-23, 26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Hinkamp (U.S. Publication No. 2013/0262155) in view of Gruber (U.S. Publication No. 2004/0172307).
As per claim 1, Hinkamp teaches a non-transitory computer-readable medium for implementing an automated patient-driven living health biography, comprising instructions stored thereon, that when executed on a processor, perform the steps of:
-providing a graphical user interface (GUI) from a platform to a patient (Hinkamp: para. 34; figure 2; End users include individuals looking to improve health, managing health conditions (i.e. patients), etc. End users are provided with a healthcare software application on their mobile devices.);
-receiving the patient’s autobiographical information and medical information via said graphical user interface (GUI) from the patient (Hinkamp: para. 35; para. 82; figure 6; para. 61);
-automatically updating in real time the patient’s living health biography with continuous variable data derived from one or more wearable device configured to monitor one or more of the patient’s weight, height, vital signs, electrocardiogram (EKG or ECG), and wellbeing (quality of life survey(s)) (Hinkamp: para. 35-37; para. 75; Updating the data in the healthcare application by taking data measurements in real-time from embedded sensors.);
-automatically timestamping the continuous variable data to provide an audit trail (Hinkamp: para. 25; para. 36; Collected information is attached with a time stamp and registrant information.);
-receiving a request for patient information from a requestor (Hinkamp: para. 109); 
-determining if the requestor is authorized to access the patient’s information (Hinkamp: para. 39; para. 109);
-providing reports and graphics to the patient that allow the patient to see their progress on health initiatives and trends in outcomes (Hinkamp: para. 27-28; The system provides information on visualizing goals and trends from patient’s information.) and generating prompts for patient input as to follow-up visits to save the patient from repeatedly completing new patient forms or retraining details (Hinkamp: para. 36; para. 43; Prompts are presented to the user to answer questions; the questions could be about follow-up visits. Imaging software is able to populate the appropriate fields of a patient’s medical file on the server.).
	Hinkamp does not explicitly teach the following, however, Gruber teaches assigning access and permission levels to the inputted information as specified by the patient (Gruber: para. 22); and wherein if the requestor is authorized then access is granted and the type and level of information that is provided is based on the patient-assigned access and permission levels (Gruber: para. 22).
One of ordinary skill in the art would have recognized that applying the known technique of Gruber would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Hinkamp to the teachings of Gruber would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features into similar systems.  Further, applying patient-controlled access to Hinkamp teaching centralized patient information would have been recognized by those of ordinary skill in the art as resulting in an improved system that would provide a system that gives patient’s better control of their medical information and specific and customized access to their data.
As per claim 3, the medium of claim 1 is as described.  Hinkamp teaches wherein said one or more wearable devices comprising watches, smartphones, and portable computing devices (Hinkamp: para. 35; para. 75).
As per claim 4, the medium of claim 1 is as described.  Hinkamp teaches wherein said GUI is configured for use on a mobile phone, tablet, laptop or desktop computer of the patient (Hinkamp: figure 6).
As per claim 5, the medium of claim 1 is as described.  Hinkamp teaches wherein said GUI further comprises one or more drop-down menus and a set of fillable forms and questionnaires (Hinkamp: para. 81).
As per claim 6, the medium of claim 1 is as described.  Hinkamp teaches wherein said GUI further comprises dashboards and dynamic graphics designed for displaying dynamic information of interest, said displayed dynamic information comprising one or more of blood pressure history, weight/body mass index (BMI) history, key lab history, and other parameters of interest (Hinkamp: para. 75; para. 8).
As per claim 7, the medium of claim 1 is as described.  Hinkamp teaches further comprising generating custom records and reports (Hinkamp: figure 9; para. 30; para. 69).
As per claim 8, the medium of claim 1 is as described.  Hinkamp teaches wherein the autobiographical information is organized into a set of categories, said set of categories comprising life stats; religious, cultural health beliefs; diet and exercise profile; medications; lab tests; major social and life milestone events; medical visit findings; medical imaging; and diary (Hinkamp: figure 2).
As per claim 9, the medium of claim 8 is as described.  Hinkamp teaches wherein said life stats comprise one or more of: biometric identifiers (Hinkamp: para. 37), family history (Hinkamp: para. 93), and birth statistics; and wherein said biometric identifiers comprise at least one of fingerprints and retinal scans, and said birth statistics comprise at least one of date of birth, birth weight, and location of birth.
As per claim 10, the medium of claim 9 is as described.  Hinkamp teaches wherein said family history comprises one or more of: information on parents and siblings, family diseases, causes of death, and genetic markers (Hinkamp: para. 93; figure 6).
Claims 11, 13, 16, and 18 recite substantially similar limitations as those already addressed in claims1-3, 6, and 8, and, as such, are rejected for similar reasons as given above.
Claims 21, 23, 26, and 28 recite substantially similar limitations as those already addressed in claims 1, 3, 6, and 8, and, as such, are rejected for similar reasons as given above.
Response to Arguments
Applicant’s arguments, see pg. 2-3, filed Remarks 7/22/2022, with respect to 35 U.S.C. 112 have been fully considered and are persuasive.  The 35 U.S.C. 112(a) and 35 U.S.C. 112(b) rejections of claims 1, 3-11, 13, 16, 18, 21, 23, 26, and 28 have been withdrawn. 
Applicant's arguments filed for claims under 35 U.S.C. 101 have been fully considered but they are not persuasive. 
Applicant argues that it is unclear how the claim recites certain methods of organizing human activity.  Examiner states that the claim provides management of information between patients and requestors, therefore its managing interactions between people, and therefore, an abstract idea.
Applicant argues that the claims recite tangible devices that process the inputs and change the representation of information presented.  As the Supreme Court explained in Alice Corp., mere physical or tangible implementation of an exception is not in itself an inventive concept and does not guarantee eligibility:  
The fact that a computer “necessarily exist[s] in the physical, rather than purely conceptual, realm,” is beside the point. There is no dispute that a computer is a tangible system (in § 101 terms, a “machine”), or that many computer-implemented claims are formally addressed to patent-eligible subject matter. But if that were the end of the § 101 inquiry, an applicant could claim any principle of the physical or social sciences by reciting a computer system configured to implement the relevant concept. Such a result would make the determination of patent eligibility “depend simply on the draftsman’s art,” Flook, supra, at 593, 98 S. Ct. 2522, 57 L. Ed. 2d 451, thereby eviscerating the rule that “‘[l]aws of nature, natural phenomena, and abstract ideas are not patentable,’” Myriad,133 S. Ct. 1289, 186 L. Ed. 2d 124, 133).

Alice Corp., 134 S. Ct. at 2358-59, 110 USPQ2d at 1983-84 (alterations in original). See also Genetic Technologies Ltd. v. Merial LLC, 818 F.3d 1369, 1377, 118 USPQ2d 1541, 1547 (Fed. Cir. 2016) (steps of DNA amplification and analysis “do not, individually or in combination, provide sufficient inventive concept to render claim 1 patent eligible” merely because they are physical steps).   Some of the claims require various GUIs and wearable devices, which are in the physical realm of things.  But it is clear, from the claims themselves and the specification, that these limitations require no improved computer resources to have invented, just already available computers, with their already available basic functions, to use as tools in executing the claimed process.  Neither the claims nor the specification calls for any parallel processing system different from those available in existing systems.  It is well-settled that “mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.” Alice, 573 U.S. at 223 (“Stating an abstract idea while adding the words ‘apply it with a computer’ simply combines those two steps, with the same deficient result.  Thus, if a patent’s recitation of a computer amounts to a mere instruction to ‘implemen[t]’ an abstract idea ‘on ... a computer,’ . . . that addition cannot impart patent eligibility.”) (quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 82 (2012)); see Guidance, 84 Fed. Reg. at 55 & n.30.  The lack of details about these elements also indicates that the above-mentioned elements are generic computer components. See Intellectual Ventures ILLC v. Erie Indem. Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017) (“The claimed mobile interface is so lacking in implementation details that it amounts to merely a generic component (software, hardware, or firmware) that permits the performance of the abstract idea, i.e., to retrieve the user-specific resources.”).  Applicant does not assert that there is any unconventional use of a computer, and the use of conventional computer components to perform conventional steps to implement an abstract idea has repeatedly been found to not make an abstract idea patent eligible. See Alice, 573 U.S. at 217-18 (Instructing one to “apply” an abstract idea and reciting no more than generic computer elements performing generic computer tasks does not make an abstract idea patent eligible.).
	Applicant argues that the claim as a whole represent improvements in the technical field of collecting and keeping medial records, eliminate clerical errors, and provide real-time analysis and customizable organization and presentation of everchanging information in the form of reports and graphics.  The alleged improvement that the Applicant touts does not concern an improvement to computer capabilities but instead relates to an alleged improvement in receiving and processing information for which a computer is used as a tool in its ordinary capacity.  Here, the Applicant is not trying to cure a shortcoming in existing computer technology. The Applicant does not contend that it was necessary to develop innovative computer hardware/software in order to perform the steps recited in independent claims.  Examiner further states that these improvement that the Applicant touts are not supported by the specification.  The specification fails to show objective evidence regarding the alleged improvements.  Examiner further states that while the Affidavit filed claims these improvements, the specification fails to support the stated improvements.
	Applicant argues that the present invention recites tangible devices and streamlines information collection process for patients.  While the claimed method purports to accelerate the process of streamlining information for the patient, the speed increase comes from the capabilities of a general-purpose computer, rather than the patented method itself.  See Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[The fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”).  However, using a computer to perform a task “more quickly or more accurately” is not, in and of itself, a ticket into patent-eligible territory. (OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015).).  Additionally, although the claimed process of accessing information for a patient may be done more quickly using computer components, Applicant’s arguments that the claimed process is more efficient are not persuasive because the claimed process does not lead to the increased efficiency, rather that is due to the use of generic computers. See FairWarning IP, LLC v. latric Sys., Inc., 839 F.3d 1089, 1095 (2016) (“While the claimed system and method certainly purport to accelerate the process of analyzing audit log data, the speed increase comes from the capabilities of a general-purpose computer, rather than the patented method itself’); Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter”).
	Applicant has submitted a Declaration of Jodi J. Akin to show improvements in the technical field of collecting and keeping medical records.  Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) ("It is well settled that unexpected results must be established by factual evidence." "[A]ppellants have not presented any experimental data showing that prior heat-shrinkable articles split. Due to the absence of tests comparing appellant’s heat shrinkable articles with those of the closest prior art, we conclude that appellant’s assertions of unexpected results constitute mere argument."). See also In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991).  While the Declaration provides a table providing the differences between prior inventions and the present, it does not provide the actual study.
Applicant's arguments filed for claims under 35 U.S.C. 103 have been fully considered but they are not persuasive.
Applicant argues that Hinkamp is silent regarding the amendment.  Examiner disagrees.  Examiner provides support and explanation in the rejection above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Vinals – U.S. Publication No. 2014/0379374
Haider et al. – U.S. Publication No. 2009/0070146
Ombrellaro – U.S. Publication No. 2007/0192137
Hacker – U.S. Patent No. 6,988,075
Allard et al. – U.S. Publication No. 2005/0182661 – Patient controlled access of medical records.
Saffran – U.S. Publication No. 2015/0324525 – Teaches a system for patient controlled medical record system.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEETAL R. PAULSON whose telephone number is (571)270-1368. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEETAL R PAULSON/Primary Examiner, Art Unit 3626